Citation Nr: 0920296	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to service 
connection for hepatitis C.  The Veteran submitted a notice 
of disagreement with the denial of service connection for 
hepatitis C in September 2006 and perfected his appeal in 
January 2007.

The Board also notes that the Veteran filed a claim of 
entitlement to service connection for posttraumatic stress 
disorder in August 2005.  A January 2006 rating decision 
denied this claim and the Veteran submitted a notice of 
disagreement in September 2006.  Though the RO issued a 
Statement of the Case (SOC) in December 2006, the Veteran 
failed to perfect his appeal.  Thus, the issue of entitlement 
to service connection for posttraumatic stress disorder is 
not in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  
(Pursuant to 38 U.S.C.A. §7105(a) (West 2002), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA.)


FINDINGS OF FACT

1. The Veteran has been diagnosed with hepatitis C.

2. The Veteran's hepatitis C is the result of willful 
misconduct.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The August 
2005 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA medical examination in November 
2006 to obtain an opinion as to whether his hepatitis C can 
be directly attributed to service.  Further examination or 
opinion is not needed on the hepatitis C claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges that his currently diagnosed hepatitis C 
is due to the use of "airguns" during the immunization 
process upon his entry into service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veterans Benefits Administration (VBA) has issued Fast 
Letter 04-13 (June 29, 2004) which noted that hepatitis C is 
spread primarily by contact with blood and blood products, 
with the highest prevalence of hepatitis C infection among 
those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients 
of blood transfusions before screening of the blood supply 
began in 1992, and hemophiliacs treated with clotting factor 
before 1987).  In Fast Letter 04-13 it was further indicated 
that "occupational exposure to HCV [hepatitis C virus] may 
occur in the health care setting through accidental needle 
sticks.  A veteran may have been exposed to HCV during the 
course of his or her duties as a military corpsman, a medical 
worker, or as a consequence of being a combat veteran."  The 
Fast Letter indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use, and provided further that 
despite the lack of scientific evidence as to HCV 
transmission by airgun vaccine injectors this was at least 
biologically plausible.  Generally, VA law and regulations 
preclude granting service connection for a disability that 
originated due to substance abuse, as this is deemed to 
constitute willful misconduct on the part of the claimant.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(d) 
(2008); 
see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  
The United States Court of Appeals for the Federal Circuit, 
however, held in Allen v. Principi, 237 F.3d 1368, 1381 (Fed. 
Cir. 2001), that there is a limited exception to this 
doctrine when there is "clear medical evidence" 
establishing that a claimed condition involving alcohol or 
drug abuse was acquired secondary to a service-connected 
disability, itself not due to willful misconduct.

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his 
abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2008).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d) 
(2008) (regarding service connection where disability is a 
result of abuse of drugs).  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. § 
3.301(c)(3) (2008).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) 
(2008); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(m) (2008).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 
(February 10, 1998).

VA Medical Center (VAMC) treatment records associated with 
the Veteran's claims file include a positive screen for a 
hepatitis C antibody in 1999.  See VAMC treatment record; 
July 2, 1999.  In July 2005, the Veteran was informed he was 
positive for hepatitis C.  See VAMC treatment record; October 
20, 2005.  The Veteran has a history of elevated liver 
enzymes which led to a diagnosis of Hepatitis C.  See VA 
examination; November 30, 2006.  His diagnosis of hepatitis C 
was reconfirmed in a VA examination in November 2006.  See 
id.  Element 
(1) under Hickson has accordingly been satisfied.

With respect to element (2) under Hickson (the Veteran's time 
in service), there is no indication that he was treated for 
symptoms associated with hepatitis C or diagnosed with 
hepatitis C.  During both his February 1980 and February 1982 
medical examinations, the Veteran stated that he never 
suffered from hepatitis.  
See Standard Forms (SF) 93; report of medical history; 
February 28, 1980 and February 20, 1982.  In a February 1981 
dental examination, the Veteran reported no liver problems.  
See Dental Health Questionnaire, February 19, 1981.  
According to the service treatment records, it is unclear if 
the Veteran was tattooed while in service.  His February 1980 
entrance examination noted a scar on his right hand and his 
February 1982 separation examination noted identifying body 
marks, scars, and tattoos on his left arm, left hand, and 
right arm.  See SFs 88; report of medical examination; 
February 28, 1980 and February 20, 1982.  The Veteran alleges 
he was tattooed while in service.  See Risk Factors for 
Hepatitis Questionnaire; September 12, 2006.  The Veteran did 
not provide an account of the circumstances of getting any 
tattoos, such as the needles used or any infection he had 
subsequent to getting tattooed.  In November 1997, a VA 
treatment provider noted that the Veteran had three tattoos 
on his arm.  See VAMC treatment record; November 21, 1997.  
However, no scars or irregularities were noted on the 
Veteran's skin on or around the tattoos.  See id.  The Board 
notes that at no time during service was the Veteran 
diagnosed with hepatitis C.

The Veteran reported he had surgery in 1991 to repair a 
fracture of his face.  This surgery occurred before screening 
of the blood supply for use in blood transfusions began in 
1992.  However, the Veteran did not report that he received a 
blood transfusion during this surgery.  See VAMC treatment 
record; November 19, 1997.  The Veteran also had back surgery 
in 1994.  He did not report receiving a blood transfusion 
during this surgery.  See id.  In February 2004 the Veteran 
had surgery to repair a facture of his right ankle.  The VA 
treatment record does not state that the Veteran received a 
blood transfusion during this surgery.  See VAMC treatment 
record; February 26, 2004.  

The Veteran has a long history of polysubstance abuse.  While 
in service in October 1980, the Veteran admitted to 
polysubstance abuse, including marijuana and speed.  See SF 
600; chronological record of medical care; October 27, 1980.  
In 1997, the Veteran continued to report treatment for 
polysubstance abuse, including IV morphine, valium, 
marijuana, and crystal methamphetamine.  See VAMC treatment 
record; November 21, 1997.  He reported smoking marijuana 
since the age of 24 and drinking one half quart of Windsor 
(whiskey) per day since age 27.  See id.  He provided 
conflicting reports in September 2006 by admitting IV drug 
use and denying intranasal cocaine use and engaging in high-
risk sexual practices.  See Risk Factors for Hepatitis 
Questionnaire; September 12, 2006.  The Veteran later 
admitted to crystal methamphetamine and intranasal cocaine 
use and to engaging in high-risk sexual practices in November 
2006.  See VA examination; November 30, 2006.  This history 
of substance abuse, the use of illegal substances over a 
period of many years, is willful misconduct as it is not 
isolated and infrequent but is progressive and frequent to 
the point of addiction.  See 38 C.F.R. § 3.301(c) (2008).  

The Veteran was admitted to treatment for substance 
dependence in 1994, 1997, 1999, 2005 and 2006.  See VAMC 
treatment records; November 21, 1997, July 2, 1999, July 1, 
2005, and January 8, 2007.  He tested positive for 
amphetamines while in treatment in June 2005.   See VAMC 
treatment record; July 1, 2005.  The Veteran was discharged 
from treatment in January 2007 after testing positive for 
amphetamines.  See VAMC treatment record; January 8, 2007.  
These instances of testing positive for amphetamines while in 
treatment again evidences progressive and frequent use of 
drugs, which constitutes willful misconduct.  See 38 C.F.R. 
§ 3.301(c) (2008).  

The only evidence in support of the Veteran's claim consists 
of his personal statement that he was infected with hepatitis 
C due to inoculation during military service by air injection 
gun.  He has reported, consistent with the known documentary 
evidence regarding these guns, that he stood up for mass 
military inoculations where these guns were used on multiple 
individuals.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, the Veteran 
is competent to discuss in-service inoculation.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Therefore, the Veteran 
is not competent to make the medical conclusion that the 
cause of his hepatitis C was inoculation during military 
service by air injection gun.

The Board also finds the Veteran's statement to be lacking in 
probative value in light of the entire medical history, which 
shows no such problems in-service or thereafter.  The Veteran 
stated that he never suffered from hepatitis in both his 
February 1980 and February 1982 in service medical 
examinations.  See SFs 93; report of medical history; 
February 28, 1980 and February 20, 1982.  The first report of 
a positive antibody to hepatitis C was in July 1999.  See 
VAMC treatment record; July 1, 1999.  In fact, the Veteran is 
not currently receiving any treatment for his hepatitis C.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  These factors weigh against the Veteran's claim 
that his hepatitis C originated during or is related to his 
service.

Additionally, the Veteran has not claimed that his hepatitis 
C is secondary to a service-connected disability, itself not 
due to willful misconduct.  Moreover, due to the lack of 
medical evidence supporting the Veteran's claim, there is no 
"clear medical evidence" to establish that his hepatitis C 
was acquired secondary to a service-connected disability, 
itself not due to willful misconduct.  Further, service 
connection has not been established for any disability and 
the Veteran does not allege any disability of service origin 
has resulted in hepatitis C.  Therefore, this exception does 
not apply to the Veteran's claim.  See Allen, supra.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Veteran was provided a VA 
examination in November 2006.  The examiner reviewed the 
Veteran's claims folder in conjunction with the examination.  
The examiner stated that the Veteran had a history of 
hepatitis which was not related to his time in service but 
was related to a time period after service.  As a result of 
the examination, the VA examiner stated it was less likely 
than not that the Veteran's hepatitis C was due to an airgun 
used for vaccinations in the military and was more likely 
related to drug use.  The VA examiner also stated that the 
Veteran had a history of drug use, and that was the most 
likely etiology of his hepatitis C infection.  See VA 
examination; 
November 30, 2006.  

As the Veteran's hepatitis C is the result of his willful 
misconduct and his claim was filed after October 31, 1990, 
direct service connection cannot be granted.  See 38 C.F.R. § 
3.301(a) (2008).  Even if the Veteran contracted hepatitis C 
in service, his claim would still be precluded because the 
disease is the result of his abuse of alcohol or drugs and, 
by regulation, the disease is not deemed to have been 
incurred in the line of duty.  See 38 C.F.R. § 3.301(d) 
(2008).  

There is no evidence that the Veteran contracted hepatitis C 
during service through the use of military immunization 
procedures.  There is no medical evidence that the Veteran's 
hepatitis C was incurred or aggravated in line of duty.  
Additionally, the Veteran's hepatitis C is the result of his 
willful misconduct, which precludes a grant of service 
connection.  See 38 C.F.R. § 3.301 (2008).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Veteran's claim that his current 
hepatitis C is related to service.  There is not an 
approximate balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


